Citation Nr: 0501851	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  04-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the thoracic and lumbar spines. 

4.  Entitlement to a compensable evaluation for service-
connected residuals of a right elbow injury.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1976 to October 
1977.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a rating determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran appeared at a Board hearing at the RO in September 
2004. 

This case is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  A claim by the veteran for service connection for PTSD 
was denied by rating decision in November 1998; the veteran 
did not file a notice of disagreement in connection with the 
November 1998 rating decision. 

2.  In April 2001, the veteran requested that his claim of 
service connection for PTSD be reopened.  

3.  Certain evidence received since the November 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the PTSD claim.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the November 1998 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for PTSD has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for PTSD was 
denied by rating decision in November 1998.  That same month, 
the veteran was advised of that determination and furnished 
notice of appellate rights and procedures.  However, a timely 
notice of disagreement was not received to initiate an 
appeal.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  In April 2001, 
the veteran indicated that he wished to file a claim of 
service connection for PTSD.  This request effectively 
constituted a request to reopen his claim.  The RO denied the 
veteran's request to reopen by rating decision in July 2002.  
The present appeal ensued. 

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received in April 2001, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Evidence of record at the time of the November 1998 rating 
decision included service medical records, service personnel 
records, post-service private and VA medical records, and 
various communications from the veteran.  The RO denied the 
PTSD claim in November 1998 on the basis that there was no 
verification of the stressors claimed by the veteran. 

Evidence received since the November 1998 rating decision 
includes additional post-service medical records, statements 
and testimony from the veteran, and lay witness statements.  
Almost all of the items received since November 1998 are 
essentially duplicative in that they merely reiterate the 
veteran's contentions regarding the claimed stressors or show 
medical treatment for psychiatric disorders, including PTSD.  
To the extent that these items of evidence add nothing to the 
record that was not already considered by the RO in November 
1998, they are not new and material. 

However, the record also now includes a September 17, 2003, 
letter from a therapist, Thomas H. Giannunzio, MS.  Treatment 
records from this therapist are also of record.  This letter 
is to the effect that the veteran suffers from "classic 
symptoms" of PTSD.  This therapist goes on to comment that 
the veteran's "military experiences and symptoms are 
consistent with a diagnosis of" PTSD.  To the extent that 
this letter reflects a diagnosis of PTSD, there was some 
evidence of record in November 1998 showing a medical 
diagnosis of PTSD.  To that extent, the September 17, 2003, 
letter is not new and materia. 

Nevertheless, the Board believes it significant in this case 
that some of the veteran's claimed stressors appear to be 
related to physical abuse and assault during service.  By 
regulation, VA has recognized that PTSD claims based on 
personal assault involve somewhat different considerations.  

Specifically, In March 2002, section 3.304(f), which sets for 
the requirements for service connection for PTSD, was amended 
to add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault, and the regulation now provides, in 
pertinent part, that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, but is 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In view of the special provisions of 38 C.F.R. § 3.304(f)(3), 
the September 2003 statement from the veteran's therapist 
might be interpreted (at least to some limited extent) as a 
medical opinion as to the claimed personal assault(s) during 
service since the therapist treatment records show that the 
veteran reported some of the same claimed stressors; namely, 
being beaten during basic training.  Under the limited 
circumstances of the present case, the Board believes that 
the September 2003 therapist letter with associated treatment 
records are so significant that they must be considered to 
fairly decide the veteran's claim.  In other words, these 
items constitute new and material evidence, and the PTSD 
claim has been reopened.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no prejudice to 
the veteran with regard to any VCAA deficiencies related to 
the question of reopening of the PTSD claim in light of the 
Board's favorable determination on this question.  With 
regard to the matter of service connection for PTSD under a 
merits analysis, the Board need not address VCAA compliance 
at this time pending completion of the actions outlined in 
the following remand section of this decision.


ORDER

The veteran's claim of service connection for PTSD has been 
reopened.  To this extent, the appeal is granted, subject to 
the provisions set forth in the following remand section of 
this decision. 


REMAND

With regard to all of the issues, testimony was offered at 
the September 2004 Board hearing to the effect that the 
veteran has been receiving Social Security disability 
benefits since approximately 1998.  It does not appear that 
all records associated with the Social Security claim have 
requested.  The RO should obtain the administrative decision 
pertaining to the veteran's claim and any underlying medical 
records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the issue of an increased rating for the 
already service-connected right elbow disability, although 
not clear, it appears that the veteran testified at the 
September 2004 hearing that the symptomatology associated 
with his right elbow disorder had worsened.  The Board notes 
that the last comprehensive VA examination afforded the 
veteran as it relates to his right elbow occurred in November 
2001.  While a new examination is not required simply because 
of the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995). 

As discussed earlier, the veteran's claim of service 
connection for PTSD has been reopened.  The claim must now be 
reviewed under a merits analysis.  However, the Board 
believes that the provisions of 38 C.F.R. § 3.304(f)(3) must 
first be complied with, to include proper notice to the 
veteran as well as review of the file by an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred during 
service as claimed by the veteran.  

As to all four issues, the veteran is hereby informed of the 
need to submit all pertinent evidence he may have in his 
possession.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should furnish the veteran 
with an appropriate letter notifying him 
of the provisions of 38 C.F.R. § 
3.304(f)(3) with regard to his claim of 
PTSD based on personal assault.  He 
should be specifically advised that 
evidence from sources other than his 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor, and 
he should be given the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.

2.  The RO is to contact the Social 
Security Administration and obtain copies 
of all administrative decisions (with 
associated medical records) pertaining to 
any claim for disability benefits by the 
veteran.

3.  The RO should schedule the veteran 
for a VA examination of his right elbow 
to determine the nature and severity of 
his service-connected residuals of a 
right elbow injury.  All necessary tests 
and studies, including range of motion 
testing reported in degrees of arc and X-
rays studies, should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.  
All clinical and special test findings 
should be clearly reported to allow for 
rating under applicable VA rating 
criteria for the disability, including 
the provisions of 38 C.F.R. §§ 4.40, 4.45 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

4.  The RO should review the veteran's 
claimed stressors and take appropriate 
action to request verification of such 
stressors, to include a request to verify 
the death of a Marine in the veteran's 
unit in January 1976 during basic 
training.  

5.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
to specifically include review of the 
claims file.  If a claimed stressor has 
been verified as a result of the action 
in the above paragraph 4, the examiner 
should be clearly advised of the details 
of the verified stressor. 

     a)  After reviewing the claims file, 
the examiner should offer an opinion as 
to whether there is evidence of behavior 
changes following the claimed assault(s) 
which lead the examiner to concluded that 
it is at least as likely as not that the 
claimed assault(s) occurred during 
service.  

     b)  After examining the veteran, the 
examiner should clearly report all 
medical diagnoses of acquired psychiatric 
disability.  If PTSD is diagnosed, the 
examiner should clearly indicate whether 
it is related to a verified stressor (to 
include personnel assault during service 
if the examiner concludes that it is at 
least as likely as not that the claimed 
assault(s) occurred.

     c)  As to any acquired psychiatric 
disability diagnosed on examination, the 
examiner (after reviewing the claims 
file) should offer an opinion as to 
whether it is at least as likely as not 
related to the veteran's service. 

6.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
can be granted.  The PTSD issue should be 
reviewed under a merits analysis.  If any 
of the claims remain denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


